Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 29 November 2021.

Drawings
The drawings received on 29 November 2021 are accepted by the examiner.

Specification
The specification received on 29 November 2021 is accepted by the examiner.

Claim Objections
The Claim Objections filed on 01 October 2021 is overcome by the amendment filed on 29 November 2021.

Double Patenting
The Double Patenting Rejection filed on 01 October 2021 is rescinded based on the applicant’s amended claim language found in the amendment filed on 29 November 2021.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-4, 6, 8, 13 and 19-20:   Regarding independent claim 1, the prosecution history, especially at the previous Remarks by applicant (filed on 29 November 2021, pages 6-8) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-4, 6, 8, 13 and 19-20: the prior art does not disclose or suggest: A canister housing configured to house a pyrotechnic smoke canister for a smoke generator, the canister housing comprising a shroud in which the pyrotechnic smoke canister is housed, the shroud removeably connected to a separate part of the smoke generator that houses electronics and a battery so as to facilitate replacement of the canister housing together with the pyrotechnic smoke canister as one item; the canister housing further comprising an electrical interface to convey electrical signals output by the electronics housed in the separate part in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to pyrotechnic devices with smoke generators:  US 3,120,183 (Wheelwright et al.); US 6,814,024 B2 (Lazecki).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
21 December 2021       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861